Case 18-10601-MFW   Doc 1794-1   Filed 11/29/18   Page 1 of 10




                     EXHIBIT A
      Case 18-10601-MFW                   Doc 1794-1           Filed 11/29/18           Page 2 of 10

                                       THE WEINSTEIN COMPANY
                                        375 Greenwich Street, 3'd Floor
                                         New York, New York 10013

This deal memo ("Deal Memo") confirms the agreement dated as of April 15, 2016 between The
Weinstein Company LLC ("TWC") and Light Chaser Animation ("Licensor") for the "Picture"
                                                                                        (as

defined herein). The "Picture" means, collectively, that certain Mandarin language animated motion
picture project currently entitled "Little Door Gods" aka "Xiao Men Shen" written and directed by Gary
                                                                                                (inclusive
Wan, staning the voicei of Xiaosong Gao, Hongming Luo and Xiaoxing Yi, with a running time
of ciedits) oi tOS minutes, capable     of receiving an MPAA   rating no more restrictive than "PG",   and
substantially the version screened by TWC executives in March 2016'

Conditions precedent:   All of TWC's obligations hereunder shall be subject to: (i) TWC's receipt and
           ttt" .".ptete chain of title to the Picture (including, without limitation an executed Instrument
"ppr"*t "f
oi^Transfer and a Copyright Mortgage and Security Agreement in TWC's customary forms); and
                                                                                                          (ii)
TWC,s receipt of a iilty executed iopy of this Agreement. TWC may waive any of                 the foregoing
conditions precedent at any time in its sole discretion.

L        Rights: Licensor hereby irrevocably grants to TWC, on an exclusive basis, all allied' ancillary and
distribution-rights in and to tire Picture (including, without limitation, the copyright therein) and all
characters and-literary and artistic material contained therein, for any and all versions ofthe
                                                                                                Picture, in any
and all manner, media, technology or device now known or hereafter devised in which exploitation
                                                                                                     of the
picture or any portion thereofiray occur, in all languages (subtitled and/or dubbed), throughout the
o,Territory', (as defined herein) during the "Term" (as defined herein), and including, without limitation,
                                                                                                         per viewn
theatricai non-theatrical, all forms o? television (including, without limitation, free, pay, pay
terrestrial, satellite, cabli and near video on demand), all      forms  of home   video  or other  home   viewing
teohnology now known or hereafter         devised  (including  without limitation cassetteo videodisc,  DVD'    I{D
DVD an; Blu       Ray,   electronic sell-through  and   download-to-own,    and  all forms  of video-on-demand),
                                                                                                         (e.g', cell
online/intemet, digital streaming, interactive, airlines, military, ships, hotel/motel, clips, mobile
                                                          (including, without  limitation, interactive games    and
pfton"rl, ,oundtruik album rigf,ts, merchandising
devices,' electronically read, iigitized,     interastive   and computer-based    or  computer-assisted   systems,
devices and services), novelizati-on, comic book, music rights (including without limitation
                                                                                                     the exclusive
                                                                                                publishing (to all
rights in and to the master recordings of the composed musical score of the Picture), music
                                                            including without limitation the  oomposed    musical
nfin-third party licensed music coniained in the Picture,
score), theme'park rights, commercial      tie-ins, screenplay publishing and  any  and  all allied and  ancillary
,igt tt *it6out reservalion'of any kind, and the exclusive right to advertise, publicize and promote any
                                                                                                               and

ali of the  foregoing (collectively, the "Rights")'

2.      Tenitory: The Universe excluding solely china, Hong Kong, Taiwan and Macau (the
"Territory").
                                                                                                                not
3.        &q:   Commencing as of the date set forth above and continuing for perpetuity, Licensor shall
                                                  Picture             in  the  universe  in any  media  (including,
exploit (li-authorize the e><ploitation of)   the          anywhere
                                                                                             (except as otherwise
wiihout limitation, festival screenings, premieres or any other public screenings
                                                                                                               (12)
permitted herein) until (i) the earlier-of the initial commercial release in the United States and twelve
months following Delivery and (ii) shall not exploit      (or authorize  the                of; the Picture on  any
                                                                             _exploitation
media (other than theatrical and airlines) until    the earlier of the initial  home  video  release in the  United
States and eighteen (18) months following Delivery. Notwithstanding the foregoing'
                                                                                                        the  parties
                        Picture (a) was theatrically released  in China   on  January 7,2016,   (b) was screened at
actno*trag"   ti'at the
                                                                            (c) was selected as the closing film by
the New y6rk International Ciiidren's Film Festivat in March, 2016,
the 2016 TIFF Kids Intemational Film Festival       and  will be screened   at such festival on April 23,2016 and
 ipri,t 24,2016, and(d) will compete    for animation    awards  at the Shanghai   Film Festival from June l1-19,
 zorc andat  the  Golden   Horse  Awards  in Taiwan    from   November    5-26,2016.   All other exhibitions of the
Picture by Licensor shall comply with the holdbacks set forth       herein.

 4.       MG: None'




                                                                                                                 p.   1
 TWC/Little Door Gods acquisition'dealmemo'v4
        Case 18-10601-MFW                  Doc 1794-1            Filed 11/29/18           Page 3 of 10



5.       Distribution Terms:

         (a)    Definition of Gross Receipts - "Gross Receipts" means all non-refundable sums actually
earned andreceived by ot o.ait.a to TWC from exploitation of the Rights, subject
                                                                                  to TWC's customary
;!rog r.r.ipts exclusions". Home video receipts (including all digital and all forms of VOD) will be
                     ,,gross', basis (rather than on a royalty basis). TWC makes no representation or warranty
alcounted for on a
as to the amount or sufficiency  of Gross Receipts'

         (b) Application of Gross Receipts - Gross Receipts shall be applied on a continuing and
rollingbasis.asro@ofl0%oofl00%ofGrossReceipts,(ii)second,toTWC's               limitation' a l0%o
recoufiment    of its sales and/oi distribution            (including,
                                                   costs and expenses                   without
                                                                                            prevailing prime rate
,upr*iroty fee on all such expenses capped at $500,000) plus interest thereon at the
 plus 2Yo (with interest ,.roupld nrsq, ilii) third, after deduction of (i), and (ii), remaining Gross Receipts

*itt  U. payable S}Vo to Licensor     ("Licensor     Share")  and   50%   to  TWC.      All Gross   Receipts and
distribution expenses with respect to the Picture shall be cross-collateralized among
                                                                                      all media and all
territories comprising the Tenitory

          Delivery: Licensor agrees to cause Delivery to occur on or b-efore July l, 2016
                                                                                                    ("Outside Delivery
6.                                                                           ("Promo     Materials")   to TWC as soon
Date',). Ild-fu-nully, Licenslor   shall  deliver  some  initial  materials
                  in any          no later  than  April  25,2016     in  order  for TWC     to prepare a promo of the
as possible, but          event,
picture for exhibition at thJ2016 Cannes Fiim Festival. Timely Delivery by Licensor to TWC of the
materials set forth on the Delivery schedule and of the Promo Materials
                                                                                       is of the essence of this Deal
                                            Delivery   by the   outside   Delivery   Date,   TWC shall have the right'
Memo. If Licensor does not
                         upon    "onlpl"t,
                               *.ifi"n   notice to  ii""ntot   to terminate   this  Deal  Memo'    in which case TWC
but not the obligation,
                                                                                and,  without   limiting any of TWC's
shall have no o6ligation, to Li".nro, in connection with the Picture                                               plus
                                                                          paid  by  TWC    to  Licensor  hereunder
;i;il, ;r remediei Licensor shall refund to TWC any             monies
                                                                                             notice.  "Delivery" means
interest thereon within two   (2)  weeks of   Licensor's   receipt   of such   termination
                                                                              Delivery Date in accordance with this
delivery to and acceptu"6 U/ TWC of the Picture by thi outside
                                                                                agreed in writing) and in accordance
Deal Memo and the specifications set forth herein (unless otherwise
                                                                    herein  as.Exhibit   B (the "Delivery Schedule")'
with the delivery ,.t.Oui" uttu.hed hereto and incorporated
                                                      Licensor.   The   procedures   for delivery, inspection and cure
All costs of Delivery to iWC will     be   bome   by
                                   ,,A,, and incorporated herein by this reference. Licensor agrees that, in
are attached hereto as    Exhibit
                                                                             event any marketing materials, foreign
addition to all items set forth on the Delivery schedule, in the
                                                               TWC     shall have free access to any such materials
 fduug. o. other versions of the Picture are created,
 and/or versions of the Picture.

                                  have the right the edit, cut, and re-voice the Picture, in TWC's
                                                                                                   sole discretion
 7.       Editine: TWC shall
 (the "Revised   V"rrion'liuiii""nrofr              (provided Licensor.shall not bear more than Seven Hundred
                                     "*lp.nr"                                    ("Licensor Editing
 iity rtourund Dollars'(i750,000) in-costs intonnection with the Revised Version            with the
                         t"rponrlUfe for paying any amounts spent or incuned  in connection
 boJtr")). TWC shall U"
 Revised Version above and beyond the Licensoi nOiting Costs,
                                                                          if anyn as determined by TWC in its sole
                                                                                shall have customary editing rights to
 discretion.In addition, rwCti"O its subdistributors and         affrlliates)
                                             the title  and   to cut   for  rating,  censorship, airline requirements,
 dub and/or subtitle the-piciure, change
                                         aid/or to  comply     with  broadcasting     statutory practices, standards or
 television commercial interrupt'ions
                                                                           believes   might  be imposed without such
 regulations, and/or to unoiO d"V liability thal TWC reasonably
                                                                 Editing   Costs   to  TWC   as follows: (i) 50% of the
 edits, cuts or alterations. Licensor shall pay the Licensor
                                                   five  (5) business    days  following   Licensor's  execution of this
 Licensor Editing Cortr fir., i:ij,OOO) witlhin
                                    of                 editing    Costs,  to  the  extent  such  amounts  were actually
 Deal Memo and (ii) ttre baiance        the Licensor
                                                                                              TWC    for such additional
 ,p*r, *itf,i" five'(j) Ouri*tr days following Licensor's-receipt of invoices from                 to  be
                                                                                      incurred  or        incurred'  The
 costs and TWC,s presentation of documents showing the aitual
                                                                               costs
 Licensor Editing Costs will be paid by wire transfer     to the  following    account:


                                    Bank Name: HSBC Bank USA
                                    Account Name: The Weinstein Company LLC
                                    ABA#:021001088
                                    Account #: 000147150




                                                                                                                     p.2
  TWC/Little Door Gods acquisition'dealmemo'v4
       Case 18-10601-MFW                       Doc 1794-1             Filed 11/29/18              Page 4 of 10

g.       Credit: TWC (or another designee/TWC label as determined by TWC in its sole discretion) shall
receive a frrrt porition logo and the Jole presentation credit in connection with the Picture
                                                                                                   on screen
throughout the Territory  (Jach on separate unshared  cards) and  in the billing block of all paid ads in the
ierriftry and shall ."rliu" a static distributor logo as the. last card in the   end credit roll, Outside the

tenitory, TWC shall receive     an animated logo and presentation credit on screen in the main titles and in all
paid ads,'each in no less than third position, with size, location, duration and all other aspects
                                                                                                         ofsuch logo
                          no less favoiable  than any  other main  title logos  or presentation            connection
and presentation credit                                                                         9ryqt_t,il
         picture.  TWC    may  share its logo  and/oi presentation  credit  with one or more of TWC's third party
with the
                                                                                            shall als-o have the right
financiers in its discretion, and shall nolify t i..nior of the same in writing. TWC
                                                                             In addition, TWC    shall be granted up
to accord customary distributor credits toany      of its subdistributors.
to three (3) executive    producer credits (for individuals designated by TWC) on screen on a separate card
(shared only with each other) in the main titles and in the billing block of paid ads for
                                                                                                                   the Picture
                                                                                                 no       favorable    than any
throughout ih, Uniu..r. with size, location and all other aspects ofsuch
                                                                                      credits        less
                                                                            All  TWC     credits    shall be   included   in the
other-producer credit accorded in connection with           the  Picture.
picture as Delivered to TWC at Licensor's cost. TWC shall adhere to all credit obligations of which it is
                                                                                                    provided further that no
notified in writing provided the same are within customary TWC parameters and
                                                                                  with     credit   obligation   in connection
casual or inadvertint failure by TWC or its subdistributors to comply
                                                                                        a

with the picture shall constitute a breach hereof.           Promptly     following    TWC's       receipt  of   written  notice
                                              failure  by TWC    to  comply-    with such    credit  obligations,   TWC     shall
a"tuiting, with reasonable specificity,     a
                                 efforts  io  prospectively   cure  such   failure.on  materials     created  afterthe   date of
use commerciatty reasonaUie
 suctr notice, prouiO"d that in no event shall iWC U" obligated to recall
                                                                                    any materials (including prints, one'
                                                                                       and warrants that the Picture as
 sheets, etc.)'created prior to such notice. Licensor hereby             represents
                                                                        and,   provided    that TWC does not alter such
 Delivered to Twc shall contain all required          screen  credits,
 credits (other than to accord    credit   to  iubbing   actors, if  any,   and  to  accord    the credits to TWC and its
                                                                                            TWC     harmless with respect to
 subdistributors as set forth above), Licensor dois hereby indemnify and hold
                                                                        credits    (and   any     necessary     corrections or
 any claims, liabilities and costs regarding such screen                                                        give
                                                          to      contrary,    TryC   shall   be  entitled  to        credits on
 amendments thereto). Notwithstandin! anyt[ing               the
                picture and in the   billiniblo;k     of paid  ads  in the   Territory  to  those    actors  whose    voices  are
 screen in the
                                                                              Deal Memo,       Licensor    acknowledges      and
 used to dub the Picture. other than as'expressly set forth in this
 agrees that TWC is not assuming any third party obligations in
                                                                          connection with the Picture'

 g.         Release Commitment: provided that Licensor completes Delivery by
                                                                                           the outside Delivery Date
 and is not in breach or default hereof, TWC shall release the Picture
                                                                                  no later than twelve (12) months
                                                                       extended   for  events of force majeure, in the
 following Delivery; provided such date shall be automatically
                                                 relating to  the Picture which    are  not finally resolved in writing
 event TWC receives unviftirlputtv claims
                             party'exetuted   by  TwC    by  a  date which  leaves   TWC     sufficient time to market'
 *iif, tf,. applicable third                                                                               prevented by
 putiiri"r, prorot" una ,"i.ur! the Picture by the iniended release date, in the event TWC is
                                                                              legal judgement     believes.releasing  the
 law or court order or in the event TWC in its good faith business and
 picture by such date will result in civil or ciiminal     liability). All other   aspects   of the  explo-itation of the
 picture in the Territory shall be determined by TWC, in iti sole disoretion. For purposes of clarification'
 TWC shall have no                  ro release the i'icture theatrically and the initial commercial release of the
                      "b[;ii;;
 Picture may take place in any one or more medium(s) (e'g', video-on-demand,
                                                                             pay-per-view' television
 eto.) as determined by TWC, in its sole discretion'

           Representations and Warranties: Licensor hereby represents, warrants
                                                                                           and undertakes: (a) that
 10.                                                                                  (b)      there are no liens or
 Licensor has all rights;"*r*ty ir ."t.t into and perform this Deal          Memo;        that
                             picture  materially adversely  affecting  the.Rights  granted  to  TW-C hereunder; (c)
 encumbrances against the
      pirtur.                         publiciry  materials supplied  by  Licensor  hereunder   shall  not contain any
 if,"         and a'ny advertising or
                          o.  infrLg"r, no, *ill  TWC's   exploitation  of the Rights  in accordance   with this Deal
 material which violate,
                                                                                     or  any other   common    law or
 Memo violate or infrinie ih" tJpytigttt of any person, firm or corporation
 other right including i,ittrout timitation, uny iight             of privacy or trademark, of any person' firm                or
                                                                                   every performance of a musical
 corporation; (d) that ru"ry rutitul composition c6ntained in the Picture,
               contained in'picture, and  every  photograph,   clip, likeness  and  all other materials contained in
 "o,iporition                                                                 Picture  (and all advertising therefor)
 the picture have been licensed for use in ana in cJnnictionwith
                                                                         the
                                                          license  fees  are fully paid,  and that TWC shall not be
 for the entire term tor the Territory, that all required
  responsible for any adJitionat    t., 1*tt.ttt.r   in the nature of residuals or otherwise) in connection
                                                                                  limitation, all compensation,
  therewith; (e) all costs oi production of the Picture, including, without
                                                                                      except any defened costs'
  iaboratory *rtr, ti".nr. i..s una royalties will be paid in full
                                                                   prior to.Delivery
                                                                                   (f; there is no action' suit or
  participations unOlo, guitJresiduals, all of which shall be payable by Licensor;


                                                                                                                              p.3
  TWC/Little Door Gods acquisition.dealmemo'v4
        Case 18-10601-MFW                     Doc 1794-1             Filed 11/29/18            Page 5 of 10

                                                                                                     or governmental
procaeding relating to the Picture pending or threatened, before any court, administrative
                                affeci  TWCis   rights hereunder;  (g) there are no  defects  in the  chain'of-title to
Lody wniJtr might-materially
                                                                                   and   Licensor   has  obtained the
th. pirtur. whth would aiversely affect anf of TWC's rights hereunder
                                                         marketing  and  advertising  of the Picture;  (h) the Picture
rights to use the name and likeness of all cast in the
                                                in the Territory in any  medium   and  (i) that E&O    insurance   with
has not heretofore Ueen e*ptoited anywhere
                     deductible  of     million/$3  million  and $25,000,  respectively,   has been obtained or will
standard limits and                 $ 1
                                                                                          TWC (and any affiliates'
be obtained prior to Delivery by Licensor in connection with the Picture and
                                                               will be  added as  an additional   insured party listed
subdistributors and other third parties that TWC requests)
thereon.

                                                                                   Matching Right to
ll.        Subsequent productions: TWC shall have a Right of First Negotiation and
u"qui,""@eworksorsubsequentproductions(e'g..,anytheatricalprequels,sequels,
,erat"s and/or spinoffs, television series, mini-ieries or other television productions, direct-to-video
                                                                                                  spinoff
pr"Jurti""r, animated proJu"tionr, slage plays or any other prequel, sequel, remake and/or
                                             medium) based in whole or in part upon the Picture or any
i.oJu"tionr'intended to be exploited in any-
element thereof or any underiying    material related thereto (each, a "subsequent Production")' The
                                  -rightr"                                                                              (e'g"
6;;;;t;g rignr snatt ir';toffing              with respect to each category of Subsequent Production
i."tir. lJngtln production, televisi"on ipisodic production, stage play, etc'), provided that TWC acquired the
                                                                                               For purposes of
iigil in it"'i.r"diately preceding Subsequent Production-oi the same category'          rights in a.Subsequent
clarification and solely by ruy of Jxample,'if TWC elects not to acquire
                                                                                    the
production which is an             television show,   then TWC    shall have  no  further  rights with respect to
                         "pirodic
                  productiln  und uny   future Subsequenl   Production_s wh.ich  are  episodic   television shows'
,urt, Sufr"quent                                                                                        to all other
                            nuu.    night  of First Negotiation and  Matching   Right   with
but TWC will continue   to        a                                                            rylP9ct
                                                                                    Right"   shall   be  defined as
Subsequent productions. The "Righi of First Nelotiation and
                                                                       lVlatching
                                                                     of.Licensor's   written  notice  that it desires
follows: For a period orirtirv f:oi-days following Tlvc's_receipt
                                         TWC"      receipt of all  applicable  materials   for   such   Subsequent
to enter into such n.gotiuiionr'uni
 production (which matJrials must include at a minimum the scieinplay, key cast and/or director, budget'
                                                                                     available material relating to such
 tentative locations, t.niuiiu. production schedule and any other
                                                                                                 right of first negotiation to
 Subsequent Production, tt";'f.y Materials"),.TWC              shall    itun.   un  exclusive
                                                     At  least   five   (5)  business   days   before  the expiration ofsuch
 acquire the applicable dulr.qu"nt Production.
                                           to  TWC    in  writing     the   final   material   terms  it is willing to accept
 :O]auy perioO, t ic.nso, witi    present
                                                                                             Licensor   by the later of end of
 (,,Licensor,s Final Offer"). Ib no agreement is reached 6eMeen TWC and
                                                                       receipt   of  Licensor's    Final offer, then Licensor
 l*n :o-o"y period and five 1s; uusii"rt days after TWC's Production provided that before Licensor                         may
 may seek third party offers ior the applicable.subsequent
                                                                                  rights for an amount       or on any   terms'
  enter into an agreement with a third party with respect to -such
                        rWC    in writing  oi thi material   terms     of  such   third party offer that Licensor is willing
  Licensor shall notiff
                                                                      offer    Notice")'    TWC shall then have the right
  to accept and the ioeniity or tn. oifoor ("Third Party
                                                           financial      terms    of such   deal (provided that TWC shall
  within five (5) business days to match all material
                                                                     being.met as easily by one p-utty-T any other)' If
  not be required to match any terms that are not capable of
                                                                                 terms set forth in the Third Party offer
  TWC elects not to match such financial terms or if the mateiial
                                                                     Licensor's      Final offer, Licensor shall be free to
  Notice are equal to or more favorable to Licensor than
                                                          on  the   specified    terms,   provided that if Licensor does not
  enter into un ugr""*.nt *ith tt't. identified offeror
  enter into such agreement (or the material terms of such
                                                                        offer change), TWC's matching right shall be
                                                                                 wants to accept with respect to such
  reinstated with respect ;;';;y- trb;equent deal that Licensor
   Subsequent production Not*iittttunOing anything to the
                                                                       contrary set forth above, if any time prior to
                                                      wiTh   a  third    party ior an applicable Subsequent Production
   Licensor actually closing a binding agreement
                                                               material      changes to any of the Key Materials' then
   pursuant to the proceJuie set forti    a=bove,  there  are
   Licensor will notiff fWC i" writing of the same and
                                                                        TWC's :O auy first negotiation period shall
                                                           if the   parties    are then in the middle of a first negotiation
   recommence if it had previously expirJd (or restart
                                                                        period)    and.the Right of First Negotiation and
   period and there are f"* ifr""iS days remaining         in  such
                                             followed  pursuant      to  the  terms   of this Paragraph I l'
  il"irf,i"g night shall be reinstated and
                                                                                        in accordance with the laws
   12,     Miscellaneous: This Deal Memo shall be governed by anf construed
                                                            made  und   to b. wholly  performed   within New York
  of the State of New York applicable to agreementi
                                     laws  proiisions  of  any jurisdiction  which  would   cause the application of
  without regard to tr,e conirict'of
                                                             parties agree that the state and Federal courts in the
  any law other than that of the state of New York. The
  State of New york thdl h;;; p.rronut
                                             jurisdiction over them with respect to and .shall be- the exclusive
                                                                      from or relating to this Deal Memo' In the
  forum for the resolution of any matter or controversy arising
                         Licensor"s  sole remedy   shall  be to puriue   an action at law for money damages' and
  event of any dispute,


                                                                                                                            p.4
  TWC/Little Door Gods acquisition'dealmemo'v4
               Case 18-10601-MFW                      Doc 1794-1             Filed 11/29/18           Page 6 of 10



                                                                                     arlvcrlisirrg or exploitation of lhe Pisturc
        l,icensor shall not scek to or bc entitled ro grjoin thc distriburion.
                                                                                     brcach olthis Dcal Memo until they have
        or terminate or rcscind this Deal lvlemo. Neither party tit.ii U. in
                                                                                  givcn a l5 business day opportunity to curc
        rsceived written notice from the non-breacrring plrty'uni b*"n
         lollrrwing receipt of such wriiten noticc. fo ii.i'     .*["t    n...rriy for 'l'WC to excrcisc the Rights grantcd
                                                                                       intersst an<i lien in thc'Ierritory during
         hereundcr, l,icensor hereby grants to TWC a first position securiiy
         the Tcrm in the Rights, rhe Picture and all ;;ti,h             il     pio...at   thcreol, !o sectrre all ol Liccnsor's
                                                                             parfics agrcs   to kccp thc terms of thjs,agrcement
         obligations and l'lffC's rights undcr this Dcal Jr4emo. 1'hc
                                                                                                    to lcgal, financial rind other
         anrt the existence of thc ilrce,nent and itienrity ollt'WC         confident-lal  {cxccpi                    'l-WC) uniil
         company cxecutivcs antt prol'essional advisors orio por.nriui and/or
                                                                                           bona ildc purchascrs of
                                                                                           release (rvhich T'WC     shall  prepsrc)'
          such time as the parties shall mutually agree to issue an initial press
          ,l'WC,                                                                                                    have   thc right'
                  in iis solc cliscretion, shall have thc right to subclistribute the Picturc. TWC
                                                                                                        shall  also
                                                                ;'l;  tigf'rti unA olligations hereundcr.      Liccnsor   arrd'l'WC
          in its <Jiscretion, to assign or license any and dl
          shall  exccute   or cause  to be  executed  such  documcnts   ind other instrunrents and takc or cause lo be taken
                                                                                                       el'fcctuate or confirm thc
          such further actions u. ,nuy be reasonably n.."rt*ty or dcsirable to e,vidence,
           provisions of this Desl Memo and the transactions contemplalcd          by  lhis Dcal  Mento'

                                                                                       the abovc lerms, as we ll as such
         1.hc parties conremplate thc dratling of rhe long lbrnr agrccment |eflecting
                                                                                             to good lbith negotiations
         other terms and conditions as are .irto,nury for agreenr-ents of this naturclubjcct
                                                                              il                                is f'ully-
         within TWC', .ur,on1ory pur**rtr,", Until suih line, ever' Hs a longcr fbnn agreenrent
                                                                                             the parties rvith respecl ltl
         cxeculed, this Deal tvtemo sets forth lhs entire and binding agreenlenl between
                                                               rcplaceillirior  and/or contempor0ncous    written or oral
         the subject mattcr hereof, antl, shall superscdc anr!
                                                 only be modified  by a writing signed by both parties'
         ngr".,ri.nt, pcrtaining lrcreto and can


         lN VITNSSS       W1IEREOF, the parties hcreto have cxeculcd this Dcal tvlemo by thcir duly authorizrd
         officcrs as of thc datc first above wrilten'

         'fI{E WEINS'I'EIN COMPANY             T,LC                                l.tGfn'cl"lAsliR   A      A'TION

                $-ec.;AD                                                           By

               COO / President




j



i
!


I
i
                                                                                                                                        L
;



I
I



    t
           '|'WC/Littlc Door Csds
                                  acguisition.deolrnemo. v4                                                                      n5
    t
    Case 18-10601-MFW                     Doc 1794-1             Filed 11/29/18              Page 7 of 10




                                                    EXHIBIT A

                Delivery: Inspection, Acceptance/Rejection, cure; Dispute Resolution

       With respect to the Delivery of the Picture, the following provisions shall apply:

       Accentance/Rei ection.

                  (a)   Inspection/cure. TWC shall have thirty (30) days_following TWC',s receipt of
                                                                                              (as applicable) has been
       written notice rrom Licenirlhat Essential Delivery or complete Delivery
       effected  (the  "Inspection  Period"),   to  inspect   and  review    the delivery   materials     for compliance
                                                                                  TWC    determines      that Delivery of
       with the technical delivery requirements heieunder. In the event
                                                          prior to  the  expiration  of the  Inspection     Perigd,   !W!
       an item has not been properlyeffected, then
                                                                                                  Notice shall set forth
       shall so notiff Licensbr in wiiting (the "Reje;tion Notice"), which Rejection
                                                                                                             any Delivery
       *iif, ,p."inrity any Deliver, iteinGl furnished Jo TWC which are defective and/or(14)
                                                                                      have    fourteen          days from
       itr.trj not timely tendered io fWCfor inspection. Licensor shall                             item'    If  and when
       its receipt of the Rejection Notice to cure any defect             in a given  Delivery
                                                cured   any  defect   respecting  any   Delivery     item, then   Licensor
       Licensoi believes that Licensor     has
                                in writing  (the "Cure    ilotice")    that  Delivery  of  the   subject   item   has been
       ,6uit ,o notiff TWC
       etfected. fWC stratt have fiurteen (14) days from its receipt of the Cure Notise
                                                                                                                    and the
                                                                        Period")  to re-inspect    the   subject-item    and
       cured/additional Delivery item(s) (the "ie-Inspection
                                             reject  delivery  by  sending    another  Rejection     Notice   to  Licensor'
       urc.pt A.fiurry, or, altematively,
                                                                                                               to Lic-enso-r
        SuU:i"to"fy 6'the dispute resolution provision below, TWC shall have no obligation
                                                                                   promptly    reimburse      TWC    for all
       tr"rrunO", i-f'O"liu"ry is not timely efiected' and Licensor shall
                                                                hereunder     (provided   that  the   foregoing    shall not
        payments theretofori ,naOe Uy 1WC to Licensor
                                                                   or   remedies            Licensor      and  to  seek  any
        iirit in any way TWC'; rig1,,t to assert      any  claims                 against
        ott ., Oun,lug"s tt which TWC may be entitled as a result of such
                                                                                  failure)'

                (b) Dispute Resolution. In the event of any dispute between TWC and     Licensor
                                                                                    parties
                  iioffir\ d.liurty ;d/or TWC's  acceptance of a Delivery item, the         shall
        regardinj
               -according
        priceed               to the IFTA dispute resolution procedures'




                                                                                                                         p.6
TWCllittle Door Gods acquisition.dealmemo'v4
     Case 18-10601-MFW                 Doc 1794-1      Filed 11/29/18   Page 8 of 10




                                               EXHIBIT B




                                                                                       p.7
TWC/Little Door Gods acquisition.dealmemo'v4
Case 18-10601-MFW                  Doc 1794-1        Filed 11/29/18        Page 9 of 10


                                      T}IE WDINSTNIN COMPANY
                                       3?5 Greenwich Street, 3'd Floor
                                        New York, New   York   10013


Dated as of August 28, 20 I 7

Light Chaser Animation
Art base one, Cuigezhuang
Chaoyang District, Beijing, I 00103
Chlna

                              ttGunrdian llrothersr'- Flrst AmPndFent
Re:   "Little Door Godst' nka
Reference is made to that certain acquisition agreement (the'oAgreement") dated al        gf4qil
                                                                                              15,2016
betrveen Light Chaser Animation ("Licensor"iand The Weinstiin Company         LLc.C'Twc")    regarding
the exclusiie license of certain rilhts in and io the feature length animated motion picture cunently
                                                                                            not defined
entitled "Guardian Brothers" aka "Little Door Gods" ("Picture"). Capitalized terms used but
herein shall have those meanings ascribed to them in the Agreement.

                                                                                                        the
For good and valuable consideration (the receipt and sufficiency ofwhich is hereby acknowledged),
                                                                                in the Agreement the terms
parti-es hereby agree that, notwithstan;ing anytiring to the contriry set forth
bf the Agr""ment are hereby amended as follows (this "First Amendment"):

                                                                                          references
 l.        The Outside Delivery Date shall be July 15,2Ol7 in lieu of July 1,2016,and any
 throughout the Agreement toihe Outside Delivery Date shall be interpreted accordingly.

 Z,        paragraph 4 of the Agreement is hereby deleted in its entirety and replaced with the following:

               ,,Two Million Two Hundred Fiffy Thousand Dollars ($2,250,000) (the "Minimum
       Guarantee")  payable: 100% within fifteen (15) business days    the later to occur of (i)
                                                                       -fo-tlowing                 to the
       full execution-oittris First Amendment and TWC's approval of the complete chain of title
                                                   executed Copyright Mortgage    and Security Agreement
       ii.tur. (including,  without  limitation an
       in TWC,s customary form, which chain of title TWC non-precedentially confirms is approved)
       .nA tiil complete belivery (which, solely on a non-precedential basis, TWC confirms is
       .ppr,i-iO; provided that TWC shall be entitled to offset from the Minimum Guarantee the actual,
       oui-of-poct    costs incurred by TWC in connection with the creation of the Revised Version and
                   "t
       ;;i;;i materials specifically re,lating to.the Revised  Version provided that such offset shall be
       *pp.j"t Two Hundred          Fifty Thousand  Dollars ($250,000).  TWC shall be entitled to deduct
                                                                          payable to Licensor, if such tax
        *iif,r,oraing and any other applicable tax on any amounts due and
        is required bY law."

  3,        paragraph 5(b)     of the Agreement is hereby deleted in its entirety and replaced with     the

  following language:
               ,.Licensor acknowledges and agrees that TWC will retain 100% of Gross Receipts and
                                                                                         Licensor in
        TWC has no oUfiguiion to p-ay any G:ross Receipts to Licensor or to account to
                                                               acknowledges and agrees that Licensor
        connection *itrr C?oss nec"ipts. Furthermore, Licensor
        doesnothaveanyauditrightsinconnectionwiththePicture.''

  4.        The following language is hereby added to Paragraph 7 of the Agreement:




        TWC/Little Door Gods /Amendment# l,v4            -l-

                                                                                              a
Case 18-10601-MFW              Doc 1794-1          Filed 11/29/18           Page 10 of 10




                                        o-f all clearance and re-use costs and the costs of duplication
                                                                                                        and
      " subject to Licensofs payment                                               Licensor  shall have the
                   shall grant Licensor  free  access  to the Revised Version  and
   *ftippiig.\WC
   rioht ro exoloit the Reviied Version outside the Tenitory; provided that Licensor does
                                                                                           hereby
                                                                                   of
   il-o'llirry"iti #; iwc harmless with respect    to any ciaims regarding the use    the Revised

   Version outsid€ the TenitorY."
                                                                        are hercby confirmed'
       All other terms of the Agreement not expressly modified hercin


   Plcase sign in the space provided belorv to indicate
                                                        your acknowledgement and acceptance ofthe above
   lerms.


   Sinccrcln
                                                         Agreed and AccePted:
   The Weinstein Company LLC                             Light Chaser Animation




                                                          -2-
         TWCllittlc Door Gods /Amendmcrt#l.vd
